DETAILED ACTION
Election/Restrictions
1.	Applicant’s election without traverse of Invention I, Species I in the reply filed on 6/1/22 is acknowledged. Claims 1-6, 8, 10, 13-16 are elected. Claims 7, 9, 11-12, 17-18, 26-27 are withdrawn. Claims 19-25 are cancelled. 

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-6, 8, 10, 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ako Dice (NPL –YouTube video titled “AKO Dice ~ what's in the box? with biffta”; uploaded on 8/27/15 by user “Mark O’Reilly” - https://www.youtube.com/watch?v=vdzviX5PR0E).
With respect to claims 1-6, 8, 10, 13-16, at 0:45 – 5:22 Ako Dice teaches a traditionally structured set of di having six faces such that when in an at rest position on a surface (“glass table”): (i) a first face of the di contacts the surface; and (ii) the di provides a di value; such that the di value in the at rest position is provided by at least one indicator (i.e. colored grooves distinguishable from the six faces) on at least one other of the plurality of faces; wherein the surface is a substantially horizontal surface; wherein the at least one indicator is a visual and/or tactile indicator; wherein the indicator is selected from one or more of the following: mark; tactile indicator; and/or colour; wherein the indicator is a mark that is selected from mark of substantially one dimension; mark of substantially two dimensions; and/or mark of substantially three dimensions; wherein the indicator is a mark of substantially two dimensions that is a line (best seen at 5:22).
Lastly, examiner notes the claims are presented in apparatus format. As such, limitations pertaining to game/di instructions will be treated as ‘intended use’ or ‘functional language’. Although features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim.   See MPEP 2114. Here, the indicator groove lines are structured such that a player using them can determine a di value relative to a vertical distance between the first face and line. 



Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711